DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed after the mailing date of the non-final action on 12/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-2, and 4-12 were previously pending and subject to the non-final action filed on 12/17/2021. In the response filed on 03/14/2022, claims 1, 9, and 11 were amended, claim 13-15 newly added claim. Therefore, claims 1-2, and 4-15 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 6-7, with respect to claim(s) 1-2, and 4-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant’s argument A: The Cited References Fail to Disclose the Claimed File Representing Information for Providing a Change Independent claims 1, 9, and 11 now recite, in terms of claim 1, "receiving addition of a file representing information for providing a change to be made to an element forming a digital document to be read, the file being different from the digital document; storing the file in association with the digital document." These features are not disclosed in the cited references, as explained below. The Office Action alleges that the description of a reviewer 128 (e.g., a second user) providing a comment that is to be added to the document 108 in paragraphs [0036] and [0037] of Gunaratne corresponds to the claimed receiving of addition of a file. However, as described in further detail in paragraphs [0074]-[0076] of Gunaratne, the server application 104 merely allows a reviewer 128 to directly edit the original document via an interface 1800 or by accessing a provided URL. In other words, the comment from the reviewer 128 of Gunaratne (the alleged additional information) is never different from the original document because the reviewer 128 of Gunaratne directly edits the original document.
Examiner Response A: The examiner respectfully disagree with applicant’s argument. Gunaratne teaches: receiving addition of a file representing information for providing a change to be made to an element forming a digital document to be read, the file being different from the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) – [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.) The skeleton sub-section and/or skeleton document that is modified by the another (second) user is different than the original document.
Applicant’s argument B: The Cited References Fail to Disclose the Claimed Analyzing of a File Recited in Independent Claims 1 and 11 Claims 1 and 11 recite, in terms of claim 1, "analyzing the file to determine a type of the change based on a file extension of a name of the file." These features are not disclosed by the cited references, as explained below. the file name extensions described in Lynch are file name extensions of the original document being edited, not "a file representing information for providing a change to be made to an element forming" the original document, as claimed. In other words, Lynch merely describes editing apps that are associated with file extensions that can be used to make a change, which fails to teach or render obvious a file extension being analyzed to determine the type of change being made to the document. Thus, Lynch fails to disclose or render obvious "analyzing the file to determine a type of the change based on a file extension of a name of the file" as recited in independent claims 1 and 11. None of the other references of record cures this deficiency.
Examiner Response B: The examiner respectfully disagree with applicant’s argument. Lynch teaches: analyzing the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension.)
Applicant’s argument C: The Cited References Fail to Disclose the Claimed Managing Information as Recited in Independent Claims 1 and 11 Independent claims 1 and 11 recite, in terms of claim 1, "managing the information by linking the information with the digital document based on management information associating with each other a position in the digital document where the change is to be made, the type of the change, the file extension of the name of the file, and at least one user authorized to access the information, wherein the information linked with the digital document indicates the type of the change, and the information is linked with the digital document based on the file extension of the name of the file." These features are not disclosed by the cited references, as explained below. Gunaratne describes a position in a document where a sub- section having a comment will be added, Gunaratne fails to describe anything that associates with each other a position in the digital document where the change is to be made, the type of the change, the file extension of the name of the file, and at least one user authorized to access the information. Thus, Gunaratne fails to disclose "management information associating with each other a position in the digital document where the change is to be made, the type of the change, the file extension of the name of the file, and at least one user authorized to access the information" as recited in independent claims 1 and 11.
Examiner Response C: The examiner respectfully disagree with applicant’s argument. Gunaratne teaches: managing the information by linking the information with the digital document based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.) 
the type of the change, and at least one user authorized to access the information, wherein the information linked with the digital document indicates the type of the change, (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document. Where a type of change is made based off the comment in a specific document where the editing is completed by a specific user who is authorized to make the change.) 
Lynch teaches: analyzing the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension.)
and the information is linked with the digital document based on the file extension of the name of the file; (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Applicant’s argument D: The Cited References Fail to Disclose the Claimed Linking Recited in Independent Claims 1, 9, and 11. Claims 1, 9, and 11 recite, "the information is linked with the digital document based on the file extension of the name of the file." These features are not disclosed by the cited references, as explained below. As noted above, the file name extensions described in Lynch are of the original document being edited, not "a file representing information for providing a change to be made to an element forming a digital document" as claimed. Thus, it cannot be said that the file name extension of Lynch corresponds to "a file representing information for providing a change to be made to an element forming a digital document to be read," much less that such information represented by the file "is linked with the digital document based on the file extension of the name of the file" as recited in independent claims 1, 9, and 11. None of the other cited references cures the deficiencies of Lynch. Accordingly, Applicant respectfully requests withdrawal of the rejections.
Examiner Response D: The examiner respectfully disagree with applicant’s argument. Lynch teaches: and the information is linked with the digital document based on the file extension of the name of the file; (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Applicant’s argument E: The Cited References Fail to Disclose the Claimed Presenting of an Entirety of a Document in which a Change is Not Reflected Claim 9 recites, "in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the entirety of the digital document in which the information is not reflected." These features are not disclosed by the cited references, as explained below. The Office Action admits that Gunaratne fails to disclose "presenting the entirety of the digital document in which the information is not reflected," and alleges that Cottrille cures this deficiency. More specifically, the Office Action alleges the dynamic redaction functionality based on a user's authorization /un-authorization status as described in paragraphs [0004], [0036], [0042], and [0043] of Cottrille corresponds to "in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the entirety of the digital document in which the information is not reflected" as recited in independent claim 9. Further, the Office Action alleges it would have been obvious to modify the Gunaratne-Lynch combination to include the dynamic redaction functionality of Cottrille to "[allow] the protection of unauthorized user for [sic] reviewing information that the user is unauthorized to view in a collaborative editing documenting system." the modification based on Cottrille is opposite to the claimed arrangement. More specifically, Cottrille describes presenting a redacted (i.e., changed) document to an unauthorized user. By redacting the original document of the Gunaratne-Lynch combination based on the dynamic redaction functionality described in Cottrille, the original document would be changed due to the redaction of portions of the original document. This is precisely opposite to "presenting the entirety of the digital document in which the information for providing a change to be made to an element forming a digital document] is not reflected" as recited in independent claim 9. Thus, the Gunaratne-Lynch-Cottrille combination fails to disclose "in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the entirety of the digital document in which the information is not reflected" as recited in claim 9. None of the other references cures these deficiencies. Accordingly, Applicant respectfully requests withdrawal of the rejections.
Examiner Response E: The examiner respectfully disagree with applicant’s argument. Cottrille teaches: and in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the entirety of the digital document in which the information is not reflected, (Cottrille − [0004] The computer system dynamically redacts those portions of the document identified by the tags. [0036] visual markers may be provided where information has been redacted. [0040] Method 300 also includes an act of checking the user's authorization status to determine whether the user is authorized to unredact the redacted display information in the document (act 320). For example, authorization module 125 may check user 105's authorization status to determine whether user 105 is authorized to unredact the redacted sensitive display information in document 132. [0042] Method 300 includes an act of receiving an indication that the user is not authorized to unredact the redacted display information (act 330). [0043] Method 300 includes an act of displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to unredact the redacted information (act 340). For example the redacted portions are omitted in Document B 420. Redact portions in a document will be omitted for user. The user will be able to view the entire document except for the redacted portions he/she is unauthorized to view.)
Applicant’s argument F: The Cited References Fail to Disclose the Claimed File Recited in Independent Claim 9. Claim 9 recites, "the file representing information for providing the change includes (i) content of the change to the element forming the digital document and (ii) a type of the change to the element forming the digital document." These features are not disclosed by the cited references, as explained below. e Office Action alleges that the description of managing a data structure 310 of the document 108 based on modifications to the document 108 in paragraphs [0045] and [0046] of Gunaratne corresponds the claimed features of the file. Paragraph [0045] of Gunaratne describes a data structure 310 of the document 108 which includes markers indicating start and end points of sub-sections of the document 108. Paragraph [0046] of Gunaratne describes that the start and end points of a sub-section can be updated based on a length of added content to a corresponding subsection. Thus, it appears that the Office Action alleges that the comment from the reviewer 128 that is added to the document 108 is "linked" to a corresponding subsection of the document 108. However, the Office Action does not appear to specifically address the recitation of "the file representing information for providing the change includes ... (ii) a type of the change to the element forming the digital document" as recited in claim 9.
Examiner Response F: The examiner respectfully disagree with applicant’s argument. Gunaratne teaches: wherein the file representing information for providing the change includes (i) content of the change to the element forming the digital document and (ii) a type of the change to the element forming the digital document, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.) An authorization for editing the document is a type of change made to the document section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne (US PGPUB: 20150193492, Filed Date: Nov. 8, 2012, hereinafter “Gunaratne”) in view of Lynch et al. (US PGPUB: 20140229839, Filed Date: Dec. 12, 2013, hereinafter “Lynch”).
Regarding independent claim 1, Gunaratne teaches:  A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
receiving addition of a file representing information for providing a change to be made to an element forming a digital document to be read, the file being different from the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.) 
storing the file in association with the digital document; (Gunaratne –  [0029] server application 104 that manages updates to a sub-section of an electronic document 108. [0031] the electronic document 108 may also be stored in the server's electronic database 106.)
managing the information by linking the information with the digital document based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.) 
the type of the change, and at least one user authorized to access the information, wherein the information linked with the digital document indicates the type of the change, (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document. Where a type of change is made based off the comment in a specific document where the editing is completed by a specific user who is authorized to make the change.) 
and presenting the digital document in which the information is reflected. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here".)
Gunaratne teaches the information is linked with the digital document (Gunaratne [0045]) but does not explicitly teach: analyzing the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, the information is linked with the digital document based on the file extension of the name of the file;
However, Lynch teaches: analyzing the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension.)
and the information is linked with the digital document based on the file extension of the name of the file; (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Regarding dependent claim 2, Gunaratne teaches: wherein the information indicates at least one of a document which replaces part of the digital document, a document which replaces entirety of the digital document, and a program for providing an instruction to make a change to the element. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here". [0072] Fig. 12 The notification message 1210 may include a selection 1220 of a sub-section of the text document. The selection 1220 of a sub-section corresponds to the selection 810 of a sub-section of the text document 820 from FIG. 8.)
Regarding dependent claim 4, Gunaratne teaches: wherein the file is linked with a comment which will be displayed as a popup or a note. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here". [0072] Fig. 12 The notification message 1210 may include a selection 1220 of a sub-section of the text document. The selection 1220 of a sub-section corresponds to the selection 810 of a sub-section of the text document 820 from FIG. 8.)
Regarding dependent claim 5, Gunaratne teaches: wherein a screen which assists in inputting of the information is displayed. (Gunaratne – [0060] [0072] Fig. 12 The notification message 1210 may include a selection 1220 of a sub-section of the text document. The selection 1220 of a sub-section corresponds to the selection 810 of a sub-section of the text document 820 from FIG. 8.)
Regarding dependent claim 6, Gunaratne teaches: wherein a range of readers to be permitted to read the information is selected by an input operation. (Gunaratne – [0044] The list of users may comprise an identifier for each user. For example, the list of users may comprise a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. In this case, multiple users have the same user type. In particular, there are four reviewers (users A-C and G), two editors (users D and E), and two viewers (users F and H), one or more of whom may, respectively, interact with the electronic document similar to the electronic document 108. A reader is a reviewer or editor)
Regarding dependent claim 7, Gunaratne teaches: wherein the range of readers is selected by using one of or a combination of an individual, a group, an organization, a position in an organization, a project, a client, a terminal device, and position information. (Gunaratne – [0044] The list of users may comprise an identifier for each user. For example, the list of users may comprise a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. In this case, multiple users have the same user type. In particular, there are four reviewers (users A-C and G), two editors (users D and E), and two viewers (users F and H), one or more of whom may, respectively, interact with the electronic document similar to the electronic document 108. A reader is a reviewer or editor)
Regarding dependent claim 8, Gunaratne teaches: wherein the information and a range of readers to be permitted to read the information to be linked with the digital document are managed in a storage area different from a storage area of the digital document. (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. [0060] Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location.)
Regarding independent claim 11, Gunaratne teaches: An information processing apparatus comprising:
a processor programed to receive addition of a file representing information for providing a change to be made to an element forming a digital document to be read, the file being different from the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.)
store the file in association with the digital document; (Gunaratne –  [0029] server application 104 that manages updates to a sub-section of an electronic document 108. [0031] the electronic document 108 may also be stored in the server's electronic database 106.)
manage the information by linking the information with the digital document based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.)
the type of the change, and at least one user authorized to access the information, wherein the information linked with the digital document indicates the type of the change, (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document. One of ordinary skill in the art of document processing that a text document and spreadsheet document contain file extension at the end of the name (i.e. spreadsheet document “.xls”.)
and present the digital document in which the information is reflected. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here".)
Gunaratne teaches the information is linked with the digital document (Gunaratne [0045) but does not explicitly teach: analyze the file to determine a type of the change based on a file extension of a name of the file; a the file extension of the name of the file, and the information is linked with the digital document based on the file extension of the name of the file; 
However, Lynch teaches: analyze the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension.)
and the information is linked with the digital document based on the file extension of the name of the file; (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Lynch in further view of Cottrille (US PGPUB: 20090164878, Filed Date: Dec. 19, 2007, hereinafter “Cottrille”).
Regarding independent claim 9, Gunaratne teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
judging whether a file representing information for providing a change to be made to an element forming a digital document to be read is linked with the digital document, the file being different from the digital document and being stored in association with the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.)
judging, if the file is linked with the digital document, whether a subject reader is a reader permitted to read the digital document in which the information is reflected; (Gunaratne − [0033] A user may authenticate with the server 102 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. The first user may be prompted to entering name and password. Once a successful login the first user will be able to view the electronic document in Fig. 8.)
in response to determining the subject reader is permitted to read the digital document in which the information is reflected, presenting an entirety of the digital document in which the information is reflected; (Gunaratne − [0033] A user may authenticate with the server 102 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. The first user may be prompted to entering name and password. Once a successful login the first user will be able to view the electronic document in Fig. 8.)
and in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, (Gunaratne − [0033] A user may authenticate with the server 102 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times.)
wherein the file representing information for providing the change includes (i) content of the change to the element forming the digital document and (ii) a type of the change to the element forming the digital document, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.)
Gunaratne teaches the information is linked with the digital document (Gunaratne [0045) but does not explicitly teach: and the information is linked with the digital document based on a file extension of a name of the file.
However, Lynch teaches: and the information is linked with the digital document based on a file extension of a name of the file. (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Gunaratne does not explicitly teach: presenting the entirety of the digital document in which the information is not reflected, 
However, Cottrille teaches: and in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the entirety of the digital document in which the information is not reflected, (Cottrille − [0004] The computer system dynamically redacts those portions of the document identified by the tags. [0036] visual markers may be provided where information has been redacted. [0040] Method 300 also includes an act of checking the user's authorization status to determine whether the user is authorized to unredact the redacted display information in the document (act 320). For example, authorization module 125 may check user 105's authorization status to determine whether user 105 is authorized to unredact the redacted sensitive display information in document 132. [0042] Method 300 includes an act of receiving an indication that the user is not authorized to unredact the redacted display information (act 330). [0043] Method 300 includes an act of displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to unredact the redacted information (act 340). For example the redacted portions are omitted in Document B 420. Redact portions in a document will be omitted for user. The user will be able to view the entire document except for the redacted portions he/she is unauthorized to view.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, Dhupar, and Cottrille as each inventions relates to editing digital documents. Adding the teaching of Cottrille provides Gunaratne and Lynch with the ability to overlay markers on identified portions in a document where the identified portions can only be viewed by authorized users in a document. The motivation to combine allows the protection of unauthorized user for reviewing information that the user is unauthorized to view in a collaborative editing documenting system.
Regarding dependent claim 10, Gunaratne teaches: wherein judging of whether the file is linked with the digital document is made by accessing a storage area different from a storage area of the digital document. (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID.)
Regarding dependent claim 12, Gunaratne teaches: wherein the judging of whether the subject reader is a reader permitted to read the digital document in which the information is reflected is based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.) 
the type of the change, and at least one user authorized to access the information. (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document.)
Gunaratne but does not explicitly teach: the file extension of the name of the file
However, Lynch teaches: the file extension of the name of the file (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne and Lynch as applied to claims 1-2, 4-8, and 11 above, and further in view of Park (US PGPUB: 20080186538, hereinafter “Park”).
Regarding dependent claim 13, Gunaratne but does not explicitly teach: wherein the analyzing of the file to determine the type of the change includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes.
However, Park teaches: wherein the analyzing of the file to determine the type of the change includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes. (Park − [0039] FIG. 2 is a view illustrating the structure of a table in the memory unit of FIG. 1;)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the teaching of Gunaratne, and Lynch with Park for editing digital documents. Adding the teaching of Park provides Gunaratne and Lynch with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Regarding dependent claim 15, Gunaratne but does not explicitly teach: wherein the analyzing of the file to determine the type of the change includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes.
However, Park teaches: wherein the analyzing of the file to determine the type of the change includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes. (Park − [0039] FIG. 2 is a view illustrating the structure of a table in the memory unit of FIG. 1;)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the teaching of Gunaratne, and Lynch with Park for editing digital documents. Adding the teaching of Park provides Gunaratne and Lynch with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne, Lynch and Cottrille as applied to claims 9, 10 and 12 above, and further in view of Park (US PGPUB: 20080186538, hereinafter “Park”).
Regarding dependent claim 14, Gunaratne but does not explicitly teach: wherein the analyzing of the file to determine the type of the change includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes.
However, Park teaches: wherein the analyzing of the file to determine the type of the change includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes. (Park − [0039] FIG. 2 is a view illustrating the structure of a table in the memory unit of FIG. 1;)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the teaching of Gunaratne, Lynch and Cottrille with Park for editing digital documents. Adding the teaching of Park provides Gunaratne, Lynch and Cottrille with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177